Pee Cueiam,
The several reasons urged in the court below against the appellee’s application for a license “ to sell the product of its own brewery at wholesale,” and urged here as causes for reversing the order granting the same, will be stated in the language of appellant’s counsel, and disposed of in their order.
“1. The applicant is not a resident oE Cambria county.”
We held in Pittsburg Brewing Co.’s Wholesale License, 12 Pa. Superior Ct. 129, that, under the Act of June 9,1891, P. L. 257, a corporation authorized by the laws of Pennsylvania to engage in the brewing business might be granted a license to sell its product as a wholesale dealer at a location not the place of manufacture. Upon this question we all were agreed, and we see no reason now for doubting the correctness of the conclusion. Whilst the act requires the applicant to set forth in his application his “ present address ” and “ how long he has there resided,” it does not make residence in the county at the time of filing the application, or even at the time of granting the license, an essential prerequisite. See Doberneck’s Appeal, 1 Pa. Superior Ct, 99. The case of Schoenhofen Brewing Co.’s *192License, 8 Pa. Superior Ct. 141, in which it was held not to be an abuse of discretion to refuse a wholesale license to a brewing company organized under the laws of another state, does not control the disposition of the question presented here. The appellee is not a foreign corporation but is a citizen of Pennsylvania, and the reasoning of the last cited case does not apply with the same force to such a corporation, as a perusal of Judge Smith’s opinion will show. The question here is as to the power and jurisdiction of the court. We find nothing in the act of 1891, or in the law governing such corporations which makes it unlawful for the court of the proper county to grant a domestic brewing company a restricted license “to sell the product of its own brewery at wholesale,” at a place situated outside the city, borough, township or county in which its principal office is located.
“2. Four of the directors of the applicant company are aliens.”
This fact is inferred by the appellant from the fact that the petition sets forth that they were born in foreign countries and does not set forth that they were naturalized. It seems sufficient to say in answer to this objection, that, where the applicant for a license is a corporation, the act does not make it an essential prerequisite that the petition set forth the place of birth of the directors or stockholders, and, if naturalized citizens, the time and place of naturalization. Therefore, the petition was not defective in an essential particular. If it be granted for the purposes of the discussion' that the citizenship of the directors was a proper subject of inquiry in determining the fitness of the applicant, it must also be granted, that it was a matter open to proof on the hearing. There is no conclusive presumption from this record that these directors, though foreign born, were born aliens, or, if aliens by birth, that they had not been naturalized.
“3. The Pittsburg Brewing Company has a license as a wholesaler and quite a number as brewers and distillers in Allegheny county.”
The question of the right of a brewing company to have more than one brewer’s license in the same county is not involved in this appeal and need not be noticed. The only part of the objection that need be noticed is the averment that the *193appellee had the same kind of a license in Allegheny county that it was applying for in Cambria county, namely, a license “to sell the product of its own brewery at wholesale,” at a place not the place of manufacture. Assuming this to be true, it does not follow that the granting of the license in question was unlawful. The act, neither expressly, nor by necessary implication, forbids the granting such a license in one county because a similar license had been granted to the same person in another county. In the form of petition prescribed by the act of 1891 the applicant is only required to swear that he is “ not pecuniarily interested in the profits of the business conducted at any other place in said county,” etc.
“ 4. The applicant was interested in other places where liquors were sold and kept for sale in Cambria county other than the place for which license was asked.”
This allegation of fact being dependent on evidence outside the record, and the evidence given on the hearing of such cases not being brought up for review, we must take it for granted that the court below determined the question of fact correctly. There being no bill of exceptions allowed in such cases whereby the rulings of the court relative to the examination of witnesses and to the admission and rejection of evidence can be brought on the record and made the subject of review, the fifth reason assigned for reversing the order must also be overruled. Where the record shows that the order granting or refusing a license was made after hearing at a time fixed by rule or standing order, the presumption is that the order was made in the exercise of a sound judicial discretion, not arbitrarily, and this presumption cannot be rebutted on appeal by an argument from evidence, not on the record, that the court ought to have reached a different conclusion.
“ 6. The petition is not verified by affidavit of an applicant or any one in its behalf before the proper authority in Cambria county.”
The affidavit may be made “ before the clerk of the court ” (evidently referring to the clerk of the court of the proper county) “ magistrate, notary public or justice of the peace : ” act of 1891, section 4, clause 11. As a matter of practice we are not prepared to say that the court may not with propriety require by standing rule, that the affidavit be made before an *194officer residing in the county, but it is not clear that this is absolutely essential to the jurisdiction. If the legislature had intended to make it an essential they would have said so in unmistakable terms and not left it to doubtful inference. We find no error in this record and no such abuse of discretion as would justify us in reversing the order.
The order is affirmed.